Citation Nr: 1815932	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-08 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent prior to March 27, 2015, and higher than 20 percent since, for residuals of a left Achilles tendon rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to August 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO), which denied a rating higher than 10 percent for a left Achilles tendon rupture.

As support for his claim for a higher rating for his left Achilles tendon rupture, in February 2013 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In January 2015 the Board remanded this claim for further development, including for a VA compensation examination reassessing the severity of this disability.  

In an April 2015 decision since issued on remand, during the pendency of this appeal, the agency of original jurisdiction (AOJ) increased the rating for this disability from 10 to 20 percent effective March 27, 2015, the date of the Veteran's VA compensation examination reassessing this disability's severity and showing this higher rating was warranted.  So the rating for this disability has been "staged" to compensate the Veteran for this variance in its severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  He has continued to appeal for an even higher rating, so this appeal now concerns whether he was entitled to a rating higher than 10 percent prior to March 27, 2015, and whether he has been entitled to a rating higher than 20 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating receipt of a higher rating does not abrogate a pending appeal, unless the Veteran receives the highest possible rating or expressly indicates satisfaction with the new rating).

Regrettably, however, the Board must again remand this claim to the AOJ for still more development.


REMAND

In response to the prior January 2015 Board remand, the Veteran as mentioned was provided a March 2015 VA examination for his service-connected left ankle condition.  The examiner noted diagnoses of Achilles tendon rupture of the left ankle in 1989 and osteoarthritis of the left ankle in 2003.  The Veteran reported functional loss and impairment of "RUN, STAIRS DIFFICULT."  Range of motion findings were taken and the Veteran's left ankle range of motion was noted to be abnormal.  The examiner noted that the Veteran's range of motion contributed to functional loss because "RUN, STAIRS."  The examiner indicated pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time but that he could not describe the loss in terms of range of motion without conjecture.

That notwithstanding, the examiner noted that running and stairs were difficult but failed to provide any specific information that would aid in rating the Veteran's disability owing to this impairment.  Specifically, the examiner did not indicate whether running and climbing stairs were so difficult that the Veteran could not perform these tasks or how long he was able to run before it became too difficult or how many stairs he could climb.  In addition the examiner made a finding that the Veteran's range of motion contributed to functional loss because "RUN, STAIRS", which again lacks the specificity required to properly rate his left ankle disability.  Moreover, the examiner noted that pain, weakness, fatigability or incoordination significantly limited functional ability but that he could not describe the consequent loss in terms of the additional reduction in range of motion without resorting to mere conjecture (speculation).  However, the examiner did not provide any rationale for this conclusion or explain what testing could be performed that would allow him to make this important finding.  A precedent case admonished the Board for relying on medical opinions that similarly were unable to provide requested information without resorting to mere speculation, as cause for denying the Veteran's claims. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data. The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation." Jones, 23 Vet. App. at 391. The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled." Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply. Id., at 388. The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion." The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id., at 389.

The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion ... was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis. Id., at 390.

When considering this precedent, the March 2015 VA examiner's speculative opinion is inadequate to decide the Veteran's claim.  It thus is incumbent on the Board to remand this claim to try and obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, VA must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided).

In addition, it appears the Veteran continues to receive treatment at a VA medical center for his service-connected disability.  As such, any and all outstanding VA or other treatment records, if relevant to this claim, must be obtained and considered.

Accordingly, this claim is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all outstanding VA or other relevant treatment records. 

2.  After receiving all additional records, schedule the Veteran for another VA compensation examination again reassessing the severity of his service-connected left Achilles tendon rupture.  The claims folder and all pertinent medical and other records, including a complete copy of this remand, should be made available to the examiner for review.  All necessary diagnostic testing and evaluation should be performed.  

The examiner must describe all impairment owing to the left Achilles tendon rupture and make determinations regarding range of motion, including any additional functional impairment during prolonged or repeated use or when the associated symptoms are most problematic ("flare ups").

To this end the examiner should specifically comment on the functional limitations caused by pain and any other associated symptoms.  These comments should include indication whether there was additional limitation of motion following repetitive testing due to pain, weakness, premature or excess fatigability, or incoordination, etc.  Any determination concerning this functional loss should, the extent possible, be expressed in terms of the degrees of additional range of motion loss.

The examiner must also address both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.

If the examiner cannot provide responses without resorting to mere speculation, he/she must provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, including whether there are additional tests or information that might be sufficient to estimate the additional functional loss during flare ups or occasions when this disability is at its worst.

If the examiner is unable to conduct the required testing or concludes the required testing is unnecessary, he/she must also expressly indicate this with explanation.

3.  Then re-adjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S.. Court of Appeals for Veterans Claims (Veterans Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

